Citation Nr: 0334507	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  03-10 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The appellant served on active duty from February 1966 until 
November 1967.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2002 
decision of the Regional Office (RO) in New York, New York, 
that granted service connection for PTSD, rated 30 percent 
disabling.  The appellant expressed dissatisfaction with this 
rating determination in a notice of disagreement received in 
July 2002, and perfected a timely appeal to the Board.  

The veteran was afforded a personal hearing in May 2003 
before the undersigned Member of the Board sitting at New 
York, New York, California; the transcript of which is of 
record.


REMAND

The appellant asserts that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  

The Board finds that further development is indicated in this 
case.  Specifically, the veteran testified upon personal 
hearing on appeal in June 2003 that he was in counseling at 
the Montrose VA Hospital in Westchester, New York.  Review of 
the claims folder also shows that he receives psychiatric 
treatment at the Hudson Valley HCS, the most recent entry 
dated May 14, 2003.  Therefore, the RO should request all 
records from the Montrose VA Hospital, and from the Hudson 
Valley facility dating from May 15, 2003 and associate them 
with the claims folder.

The record also reflects that in a letter dated in February 
2001, L. Gumbs, MSW, of the Veterans Resource Center wrote 
that the appellant was receiving services for psychiatric 
symptomatology through that program.  The RO should secure 
authorization to request clinical records of any treatment 
subsequent to February 2001.

The Board observes that the veteran was most recently 
afforded VA compensation and pension examination in February 
2002 whereupon the VA rendered an initial diagnosis of PTSD.  
A current examination would be helpful to ascertain the 
extent of current symptomatology and disability relating 
thereto, in accordance with the schedular criteria.

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002) is for application in this 
case.  It is observed the appellant was apprised of his 
rights in this regard in the February 2003 statement of the 
case.  However, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1) (2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9)(2003), and found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 
2002), and any other applicable legal 
precedent.

2.  Any and all of the veteran's 
records from the Montrose VA Hospital, 
and from the Hudson Valley HCS dating 
from May 15, 2003 should be requested 
and associated with the claims folder. 

3.  The appellant should be contacted 
and asked to identify all VA and non-VA 
health care providers who have treated 
him for PTSD since April 2000, to 
include the Veterans Resource Center.  
Authorization to retrieve such records 
should be secured and complete clinical 
records should be requested, if not 
already of record.  

4.  Following an appropriate time frame 
for receipt of the information 
requested above, the RO should schedule 
the veteran for a VA psychiatric 
examination to assess the current 
severity of his PTSD.  All indicated 
tests and studies, including 
psychological testing, should be 
performed and clinical findings should 
be reported in detail and correlated to 
a specific diagnosis (es).  The claims 
folder and a copy of this remand should 
be made available to the examiner

The examiner should specifically render 
findings pertaining to the existence 
and extent (or frequency, as 
appropriate) of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; 
delusions or hallucinations; flattened 
affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks; 
and impaired abstract thinking.  The 
examiner also should render a multi-
axial diagnosis, including assignment 
of a Global Assessment of Functioning 
(GAF) Scale score, and an explanation 
of what the score means.  If any other 
psychiatric disability is diagnosed, 
the examiner should indicate whether it 
is medically possible to distinguish 
the symptoms and effects of that 
disability from those of the veteran's 
PTSD; if not, the examiner should 
clearly so state.  The examiner should 
also provide an assessment as to the 
impact of PTSD on the veteran's ability 
to obtain and retain substantially 
gainful employment.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

5.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

6.  Following completion of the 
requested development, the RO should re-
adjudicate the issue of entitlement to 
an initial evaluation in excess of 30 
percent for PTSD based on all the 
evidence of record and all governing 
legal authority, including the VCAA and 
Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).  If the benefit sought 
on appeal is not granted, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




